Title: From John Adams to Boston Patriot, 10 April 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, April, 10 1809.
				
				FROM Mr. Murray, the American Minister at the
Hague, who had been appointed by President Washington, I received assurances from the French government
similar to those in Mr. Barlow’s letter and so many others.
They were conveyed from the French Directory to Mr.
Pichon, Secretary of Legation and Charge des Affaires of
the French Republic near the Batavian Republic, in the
absence of the French Ambassador, by him officially communicated to Mr. Murray, and by him to the Executive of
the United States. The communication was in these
words:[Translation.]
Exterior Relations.
3d division.N. B. The good order of the Correspondence requires, the answer should relate the number of the division above indicated.liberty. equality.French Seal of the Department of Exterior Relations.Paris, the 7th Vendimaire, of the 7th year of the French Republic, one and indivisible. The Minister of Exterior Relations to Citizen Pichon,
Secretary of Legation of the French Republic, near the
Batavian Republic.
I have received successively, citizen, your letters of the
22d and 23d Fructidore. They afford me more and
more reason to be pleased with the measure you have
adopted to detail to me your conversations with Mr. Murray. These conversations, at first merely friendly, have
acquired consistency by the sanction I have given to them,
by my letter of the eleventh Fructidore. I do not regret
that you have trusted to Mr. Murray’s honor a copy of
my letter. It was intended for you only, and contains
nothing but what is conformable to the intentions of government. I am thoroughly convinced that should explanations take place, with confidence, between the two Cabinets
irritation would cease; a croud of misunderstandings would
disappear; and the ties of friendship would be more strongly
united, as each party would discover the hand which sought to disunite them. But I will not conceal from you that
your letters of the 2d and 3d Vendimaire, just received,
surprise me much. What Mr. Murray is still dubious of,
has been very explicitly declared even before the President’s message to Congress, of the 3d Messidore, (21 of
June) last, was known in France. I had written it to Mr.
Gerry, namely, on the 24th Messidore, and the 4th
Messidore. I did repeat it to him before he sat out. A
whole paragraph of my letter to you of the 11th Fructidore, of which Mr. Murry has a copy, is devoted to develope still more the fixed determination of the French Republic. According to these bases you were right to assert
that whatever Plenipotentiary the government of the United
States might send to France, to put an end to the existing differences between the two countries, would be undoubtedly
received with the respect due to the representative of a free,
independent, and powerful nation. I cannot persuade myself, citizen, that the American Government need any further declarations from us to induce them, in order to
renew the negociations, to adopt such measures as would
be suggested to them, by their desire to bring the differences to a peaceable end. If misunderstandings on both
sides have prevented former explanations from reaching
that end, it is presumable that these misunderstandings
being done away, nothing, henceforth, will bring obstacles to the reciprocal dispositions. The President’s instructions to his envoys at Paris, which I have only known
by the copy given you by Mr. Murray, and received by me
the 21st Messidore, (9th July) announce, if they contain
the whole of the American government’s intentions, and
dispositions, which could only have added to those which
the directory has always entertained; and notwithstanding the posterior acts of that government, notwithstanding
the irritating and almost hostile measures they have adopted, the Directory has manifested its perseverance in the
sentiments which are deposited both in my correspondence
with Mr. Gerry, and in my letter to you of the 11th
Fructidore, and which I have herein before repeated in
the most explicit manner. Carry, therefore, citizen, to Mr. Murray, those positive expressions, in order to convince him of our sincerity, and prevail upon him to transmit them to his government.
I presume, citizen, that this letter will find you at the
Hague; if not, I ask it may be sent back to you at Paris.Salute and fraternity,
(Signed) Ch. Mau. Talleyrand.This letter was transmitted by Mr. Murray to the
American government, and I own I am not acquainted
with any words, either in the French or English language,
which could have expressed in a more solemn, a more
explicit, or a more decided manner assurances of all that
I had demanded as conditions of negociation. How
could I get rid of it, with honor, or even without infamy?
If ever there was a regular diplomatic communication,
this was one. The diplomatic organs were all perfect
and complete. Mr. Pichon was well known at Philadelphia, where he had resided some years in a public employment in the family of the French ambassador, as a
respectable man and a man of letters. He was now Secretary of Legation, held a commission from his sovereign
as much as a minister plenipotentiary; and every secretary of legation in the absence of his principal minister,
is, of course, Charge des affaires; and the acts of a
Charge des affaires are as official, as legal and authentic,
as those of an Ambassador Extraordinary.In what other manner could Mr. Talleyrand have
transmitted the assurances demanded? He had communicated them to Mr. Gerry, but was desirous of sending
them by another way, that he might increase the chances
of their arrival. At war with England, he could not send
them to Mr. King. If he had lent them to Madrid to
Col. Humphreys, there was no probability of their arriving in America so soon as through Holland. If he had
sent them to Berlin, to Mr. Adams, the course would
have been still more circuitous and the probability much
greater of long delay and uncertain arrival. If he had
sent them to Mr. Smith, at Lisbon, there would have been the same difficulties. Of all the diplomatic organs,
therefore in Europe, he chose the best, the shortest, the
safest and the most certain.
Mr. Gerry’s Letter to the Secretary of State, dated Nantasket Road, October the 1st, 1798, confirmed these assurances beyond all doubt, in my mind, and his conversations with me, at my own house, in Quincy, if any thing
further had been wanting, would have corroborated the
whole. As I have not a copy of that gentleman’s letter,
if he should chance to read this paper, I ask the favor of
him to publish copies of his letter and of Mr. Talleyrand’s
letters to him, and, if he pleases, to repeat the assurances
he gave me in conversation. This gentleman’s merit in
this transaction was very great. They have been treated
like all his other sacrifices, services and sufferings in the
cause of his country.If, with all this information, I had refused to institute a
negociation or had not persevered in it, aster it was instituted, I should have been degraded in my own estimation as a man of honor; I should have disgraced the nation I represented, in their own opinion and in the judgment of all Europe.
				
					John Adams
				
				